department of the treasury inernal revenue service washington d c division ul jun sevt ep ra th legend taxpayer a x00 irax xk0k amount n xxxxx bank b xxx date xxkk date xxxkx date xxx date xxx dear xxxxx this is in response to your letter dated date in which you request a waiver of the day rollover requirement contained in sec_408 of the intemal revenue code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a age maintained a traditional individual_retirement_account ira x with bank taxpayer a represents that when he received a distribution from ira x on date he intended to roll over the entire amount of the distribution xxxkk page totaling amount n into another ira he asserts that his failure to accomplish a rollover of amount n within the 60-day period prescribed by sec_408 of the code was due to the death of his spouse which impaired his ability to make a rollover timely taxpayer a further asserts that amount n has not been used for any purpose and has remained on deposit in taxpayer a's checking account at bank b since date taxpayer a represents that on date approximately months after taxpayer a purchased a certificate of deposit cd to establish ira x taxpayer a liquidated the cd and withdrew the entire account balance of ra x which totaled amount n checking account in his name maintained with bank b with the intent to rollover amount n into an ira within days of date in addition on date taxpayer a deposited amount n into a ‘taxpayer a represents that on date taxpayer a's spouse died in a medical facility after her condition from a iong-term illness worsened the funeral of taxpayer a’s spouse was held several days later on date with burial the following day taxpayer a further represents that the deterioration of his spouse’s medical_condition and her death occurred within days of date addition taxpayer a represents that during the time surrounding his spouse's death through to her burial taxpayer a's mind and time were so occupied by immediate events and his responsibility to make funeral arrangements that he was unable to complete the intended rollover in taxpayer a represents that following his spouse’s burial an date he travelled to bank b and attempted to roll over amount n into another ira however bank b declined to establish such an ira because more than days had passed since date the date amount n had been distributed from ira x taxpayer a contacted the internal_revenue_service immediately for assistance and was informed of the process for requesting an extension of the 60-day rollover periad based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers 2k page sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not inciudible in gross_income because of the application of sec_408 sec_408 d d of the code provides a similar 60-day partial rollovers rollover period for sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 3x1 of the code provides that the secretary may waive the day requirement under sec_408 3a and d3 d where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 i of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d3 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred xxxxx page the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount n distributed from ira x was due to the severe illness and death of his spouse during the 60-day period which impaired his ability to make a timely rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distrioution of amount n from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n into a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution amount n will be considered a rollover_contribution within the meaning of sec_408 d of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxx id xxxxx by telaphone at xxxxx please address all correspondence to se t ep ra t4 sincerely yours jn cann aan b wos donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
